Title: Robert Patterson to Thomas Jefferson, 23 September 1811
From: Patterson, Robert
To: Jefferson, Thomas


          
                  Sir 
                   
                     Philadelphia 
                     Sepr 23d 1811
          
		  
		  
		  
		  
		  
		  
		   Some days ago, I received your favour of the 11, with the French poem on Astronomy. The Society had recd a copy of the same work from the Author, & therefore they wish me to return your copy.
          
		  
		  
		  
		  
		  
		  
		   
		  They have eagerly embraced your proposal respecting the universal standard of weights and measures, and have referred the subject to a Committee who earnestly solicit, not merely your co-operation, but your detailed instructions on this important point.
          
		   
		   
		   
		  
		  Mr Thos Voigt, a very ingenious mechanic, a son of our chief coiner at the mint, would very cheerfully undertake to make you such an astronomical clock as you desire; the price 65 dollars, without any case. He prefers, both to the wooden & grid-iron pendulum, one with a simple steel rod, to which is attached a mercurial tube which acts as a compensating thermometer.
			 
		  
		  This is the pendulum which Mr Rittenhouse used, & is still in use in his very accurate astronomical clock now in the custody of our Society—You
			 will please to signify your pleasure on this subject
          
		  
		  
		  
		  
		  
		  
		   Along with the Poem I send you a Nautical Almanac for the year 13, which is as far as Mr Garnett has yet published.
			 
		  
		  
		  
		  I am ashamed to apologise for my delay in sending you the improved artificial horizon I so long ago promised. It has been long f made and only waits for a spirit-level to accompany it which I spoke for to a lazy mechanic three months ago—
          With Sentiments of the very greatest respect & esteem I have the honour to be Your most obedt ServantR. Patterson
        